Citation Nr: 1023542	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-07 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  He died on July [redacted], 2006.   The appellant is the 
Veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision by the RO in Pittsburgh, 
Pennsylvania, which denied service connection for the cause 
of the Veteran's death.

On July 5, 2006, the Veteran raised a claim of entitlement to 
service connection for prostate cancer, to include as a 
result of herbicide exposure.  The RO did not adjudicate this 
issue.

The Veteran's death certificate shows that he died on July 
[redacted], 2006, prior to an adjudication of the above issue for 
service connection for prostate cancer.  In August 2006, the 
appellant submitted a claim for service connection for the 
Veteran's death.  This claim could also be considered a claim 
for accrued benefits for the previously pending issue.  38 
C.F.R. § 3.152(b)(1) (2009) (providing that a claim by a 
surviving spouse for dependency and indemnity compensation 
will also be considered a claim for accrued benefits).

Accordingly, the issue of entitlement to service connection 
for prostate cancer, to include as due to exposure to 
herbicides, for purposes of accrued benefits, has been raised 
by the record but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died in July 2006.  His death certificate listed 
the immediate cause of his death as aspergillus sepsis and a 
lung infection.  Rheumatoid arthritis and diabetes mellitus 
were also listed on the death certificate as significant 
factors contributing to, but not resulting in, the cause of 
death.  At the time of his death, the Veteran was not 
service- connected for any disabilities.

As noted above, the Veteran had military service from August 
1966 to August 1968, including service in Vietnam.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service caused, or 
contributed substantially or materially to cause, that death. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2009). 

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1). 

As noted above, despite the fact that the Veteran was not 
service connected for any disabilities, he served in Vietnam 
and his diabetes mellitus was listed on the death certificate 
as a significant factor contributing to, but not unrelated 
to, the cause of death.  In this regard, it is noted that if 
a veteran had in-service herbicide exposure, Type 2 diabetes 
will be service connected if appearing any time after 
service.  38 C.F.R. § 3.309(e).  Veterans who served on 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975 (the Vietnam era), shall be presumed to 
have been exposed to an herbicide agent during such service, 
unless there is affirmative evidence to the contrary.  See 38 
U.S.C.A. § 1116(a)(3) (West 2002). 

In this case, VA has conceded exposure to herbicides.  As 
there is evidence of a diagnosis of diabetes mellitus 
following discharge, the Board finds that a VA opinion is 
warranted to determine the extent to which such diabetes 
caused or contributed to the Veteran's death.  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006). 


Accordingly, the case is REMANDED for the following action:


1.  Issue the appellant a letter 
providing her 1) an explanation of the 
evidence and information required to 
substantiate a dependency and indemnity 
compensation (DIC) claim based on a 
previously service-connected condition; 
and 2) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.

2.  The RO/AMC should arrange for the 
file to be reviewed by a VA medical 
doctor.  The claims folder and a copy of 
this remand are to be made available to 
the examiner to review prior to the 
review.

The examiner should be asked to provide 
an opinion as to whether it is at least 
likely as not (a 50 percent probability 
or greater) that the Veteran's death is 
etiologically related to his military 
service, to include presumed exposure to 
herbicides such as Agent Orange and any 
disability that "should have been" 
service connected (e.g., diabetes 
mellitus).

3.  Following the above, re-adjudicate 
the claim.  If the determination remains 
unfavorable to the Veteran, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

